Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00636-CV



WILLIAM  R. HOGE, JR.,  Appellant

V.

ANTHONY P. GRIFFIN AND ANTHONY P. GRIFFIN, P. C.,  Appellee



On Appeal from the 56th District Court 
Galveston County, Texas
Trial Court Cause No.  2004CV1201



MEMORANDUM OPINION	Appellant William R. Hoge, Jr. has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.